Title: To James Madison from Nathaniel Ellicott, 14 June 1808
From: Ellicott, Nathaniel
To: Madison, James



Occoquan 14th. June 1808

The Inhabitants of this small place and its neighborhood have for the last three or four years been very solicitous to have a Post office Established here for their convenience.  Frequent applications to Congress and to the Post Master General have been made without Effect.  There has uniformly been an opposition to the measure from a quarter not to be expected from the Expiring little place below us on the River called Colchester, or from some Individual possessing property there, but I would ask, are the Inhabitants of this place to be deprived of the usual and certain communications by mail lest such advantage should in any degree assist the Prosperity of this place and tend to the Injury of Colchester formerly a small place of some little note now entirely sunk to Ruin.  There is neither Store, Tavern, or any Kind of business done there.  Not a man can be got at that place fit to be trusted with the Post Office, nor is the man in whose hands it is, ever paid any thing into the General Post Office since he has Kept it, as I understand, so that the whole reciepts of that Office has been for several years a total loss to the United States as I believe it never will be recovere’d.  Suitable persons might be found at Occoquan to Keep the office, and the expence of attending the Colchester Office which is probably 300. dls a year, by a removal of it from Colchester to this place might be saved in next Contract as the Mail stage has for several years last past Traveled by Occuquan so that, I calculate that the United States Actually sustains a loss of 300 $ a year.  The office expence of attending the Colchester office and all the reciepts amounting to perhaps 200 $ a year and all the Inhabitants of this place and neighborhood, much Incomoded and very few if any are benefite’d by a continuance of the office at that place.  If it should be aske’d why the stage does not travel by Colchester and save the necessity of a Special carrier of the way mail from this to Colchester at the expence of 300 $ a year, it may be answere’d that the difference in the expence between crossing the Bridge at Occoquan and that of the ferry at Colchester is $ 350 a year besides the very great Uncertainty of Passing the ferry at all times besides a much worse road.  This I take to be a true Representation of facts.  If not the Assistant PostMaster General will correct me if called On.  If however it is conceived improper to remove the Post office from Colchester to this place I will as contractor on this route continue to Deliver the Mail there as Usual but at the same time I must request in the Name of the Millers, Merchants, and Others of this place and neighborhood that a Post office may likewise be Established at this place.  We wish therefore the President may turn his attention a few moments to the subject, and give such directions to the Post Master General, as a consultation with that Officer on the Subject may Dictate.  Such a consultation I Know is much desired by the Post Master General and his assistant, and for the better Information of the President, I have thought proper to state the above facts, hoping he may take the business into consideration and have done what he may think fit in the Premises.  Yours truly

N. Ellicott

